DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-6, the recitation of “only a U-shaped channel layer sandwiched by the source and the drain …” is unclear because, in addition to the U-shaped channel layer (162), the gate metal layer (164a,164b,164c) is also sandwiched by the source and the drain.

Claim 7 recites the limitations that is already included in the independent claim 1, therefore, it is unclear whether these limitations are duplicate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,088,285 in view of Hsu et al. (PN 9,349,728).  U.S. Patent No. 11,088,285 discloses an oxide semiconductor field effect transistor comprising:
	a first insulating layer disposed on a substrate;
	a source and a drain disposed in the first insulating layer;
	only a U-shaped channel layer sandwiched by the source and the drain without having any channel layers under the source and the drain; and
	a metal gate disposed on the U-shaped channel layer, wherein the U-shaped channel layer comprises an oxide semiconductor layer.
U.S. Patent No. 11,088,285 do not disclose the channel layer without covering the source and the drain.  However, Hsu et al. discloses an oxide semiconductor field effect transistor comprising a channel layer without covering the source and the drain.  Note Figures of Hsu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the channel layer of Hsu et al. without covering the source and the drain, such as taught by Hsu et al. in order to the desired transistor configuration.

Regarding claim 2, U.S. Patent No. 11,088,285 and Hsu et al. disclose the metal gate comprises a gate oxide layer, a metal layer and a low resistivity metal.

Regarding claim 3, U.S. Patent No. 11,088,285 and Hsu et al. disclose the transistor further comprising:
	a composite layer located between the gate oxide layer and the metal layer.

Regarding claim 4, U.S. Patent No. 11,088,285 and Hsu et al. disclose the gate oxide layer and the metal layer have U-shaped cross-sectional profiles.

Regarding claim 5, U.S. Patent No. 11,088,285 and Hsu et al. disclose a top surface of the metal gate is higher than top surfaces of the source and the drain.

Regarding claim 6, U.S. Patent No. 11,088,285 and Hsu et al. disclose a top surface of the U-shaped channel layer is higher than top surfaces of the source and the drain.

Regarding claim 7, U.S. Patent No. 11,088,285 and Hsu et al. disclose the U-shaped channel layer comprises a plurality of the oxide semiconductor layers.

Regarding claim 8, U.S. Patent No. 11,088,285 and Hsu et al. disclose the transistor further comprising:
	an insulating layer disposed between the first insulating layer and the substrate.

Regarding claim 9, U.S. Patent No. 11,088,285 and Hsu et al. disclose the transistor further comprising:
	a back gate insulating layer disposed between the first insulating layer and the insulating layer.

Regarding claim 10, U.S. Patent No. 11,088,285 and Hsu et al. disclose the transistor further comprising:
	a back gate disposed right below the U-shaped channel layer and in the insulating layer.

Regarding claim 11, U.S. Patent No. 11,088,285 and Hsu et al. disclose the whole U-shaped channel layer vertically overlaps the back gate.

Regarding claim 12, U.S. Patent No. 11,088,285 and Hsu et al. disclose the back gate protrudes from the U-shaped channel layer.

Regarding claim 13, U.S. Patent No. 11,088,285 and Hsu et al. disclose the transistor further comprising:
	a cap layer conformally covering the source and the drain, and the first insulating layer blanketly covering the cap layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (PN 9,349,728) in view of Koyama et al. (US 2010/0163874).
Hsu et al. discloses, as shown in Figures, an oxide semiconductor field effect transistor comprising:
	a first insulating layer (48) disposed on a substrate (12);
	a source (42) and a drain (44) disposed in the first insulating layer;
	only a U-shaped channel layer (46) sandwiched by the source and the drain without having any channel layers under the source and the drain and not covering the source and the drain; and
	a metal gate (32) disposed on the U-shaped channel layer, wherein the U-shaped channel layer comprises an oxide semiconductor layer.
Hsu et al. does not disclose the channel layer comprises a plurality of oxide semiconductor layers.  However, Koyama et al. discloses an oxide semiconductor field effect transistor having a channel layer comprising a plurality of oxide semiconductor layers (911e, 906, 911c, or 966, 967, 968).  Note Figures and [0165]-[0173] of Koyama et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the channel layer of Hsu et al. having a plurality of oxide semiconductor layers, such as taught by Koyama et al. in order to provide better contact so that thermally stable operation can be achieved.

Regarding claim 7, Hsu et al. and Koyama et al. disclose the U-shaped channel layer comprises a plurality of oxide semiconductor layers (911e, 906, 911c, or 966, 967, 968).

Regarding claim 8, Hsu et al. and Koyama et al. disclose the transistor further comprising:
	an insulating layer (28,30) disposed between the first insulating layer and the substrate.

Regarding claim 13, Hsu et al. and Koyama et al. disclose the transistor further comprising:
	a cap layer conformally covering the source and the drain, and the first insulating layer blanketly covering the cap layer.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (PN 9,349,728) in view of Koyama et al. (US 2010/0163874) and further in view of Akimoto (US 2007/0108446).
Hsu et al. and Koyama et al. disclose the claimed invention including the transistor as explained in the above rejection.  Hsu et al. and Koyama et al. do not disclose a composite layer located between the gate oxide layer and the metal layer.  However, Akimoto discloses a transistor comprising a metal gate (29) comprising a composite layer ([0059], MoW, a layered film in which two or more layer are stacked) located on a gate oxide layer (28).  Note Figures of Akimoto.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the transistor of Hsu et al. and Koyama et al. comprising a composite layer, such as taught by Akimoto in order to further improve the conductivity of the metal gate.



Claim(s) 1-2, 4-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 2010/0163874) in view of Hsu et al. (PN 9,349,728).
Koyama et al. discloses, as shown in Figures, an oxide semiconductor field effect transistor comprising:
	a first insulating layer (layer with no label over 910, see Figures 24A-25B) disposed on a substrate (not shown, 4506, [0266], [0277]) (in the upside down order);
	a source (907) and a drain (908) disposed in the first insulating layer;
	only a U-shaped channel layer (911c, 906, 911e, or 966, 967,968) sandwiched by the source and the drain without having any channel layers under the source and the drain; and
	a metal gate (32) disposed on the U-shaped channel layer, wherein the U-shaped channel layer comprises a plurality of oxide semiconductor layers.
Koyama et al. does not disclose the channel layer not covering the source and the drain.  However, Hsu et al. discloses an oxide semiconductor field effect transistor having a channel layer (46) without having any channel layers under the source (42) and the drain (44) and not covering the source and the drain.  Note Figures of Hsu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the channel layer of Koyama et al. without having any channel layers under the source and the drain and not covering the source and the drain, such as taught by Hsu et al. in order to have a desired configuration.

Regarding claim 2, Koyama et al. and Hsu et al. disclose the metal gate comprises a gate oxide layer (903, [0164]), a metal layer (902) and a low resistivity metal (Al or Cu, [0163]).

Regarding claim 4, Koyama et al. and Hsu et al. disclose the gate oxide layer and the metal layer have U-shaped cross-sectional profiles (Figures).

Regarding claim 5, Koyama et al. and Hsu et al. disclose a top surface of the metal gate is higher than top surfaces of the source and the drain (Figures).

Regarding claim 6, Koyama et al. and Hsu et al. disclose a top surface of the U-shaped channel layer is higher than top surfaces of the source and the drain (Figures).

Regarding claim 7, Koyama et al. and Hsu et al. disclose the U-shaped channel layer comprises a plurality of oxide semiconductor layers (911e, 906, 911c, or 966, 967, 968) (Figures).

Regarding claim 8, Koyama et al. and Hsu et al. disclose the transistor further comprising:
	an insulating layer (layer with no label over 910) disposed between the first insulating layer and the substrate (Figures).

Regarding claim 13, Koyama et al. and Hsu et al. disclose the transistor further comprising:
	a cap layer (910) conformally covering the source and the drain, and the first insulating layer blanketly covering the cap layer (Figures).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 2010/0163874) in view of Hsu et al. (PN 9,349,728) and further in view of Akimoto (US 2007/0108446).
Koyama et al. and Hsu et al. disclose the claimed invention including the transistor as explained in the above rejection.  Koyama et al. and Hsu et al. do not disclose a composite layer located between the gate oxide layer and the metal layer.  However, Akimoto discloses a transistor comprising a metal gate (29) comprising a composite layer ([0059], MoW, a layered film in which two or more layer are stacked) located on a gate oxide layer (28).  Note Figures of Akimoto.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the transistor of Koyama et al. and Hsu et al. comprising a composite layer, such as taught by Akimoto in order to further improve the conductivity of the metal gate.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 2010/0163874) in view of Hsu et al. (PN 9,349,728) and further in view of Asami (US 2018/0019343).
Regarding claim 9, Koyama et al. and Hsu et al. disclose the claimed invention including the transistor as explained in the above rejection.  Koyama et al. and Hsu et al. do not disclose the transistor comprising a back gate insulating layer disposed between the first insulating layer and the insulating layer.  However, Asami discloses a transistor having a back gate insulating layer (not shown [0207]) disposed between a first insulating layer (175) and an insulating layer (110).  Note Figures of Asami.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the transistor of Koyama et al. and Hsu et al. comprising a back gate insulating layer disposed between the first insulating layer and the insulating layer, such as taught by Asami in order to function as a tunnel for the electrons flowing from the source region to the drain region.

Regarding claim 10, Koyama et al. and Hsu et al. disclose the claimed invention including the transistor as explained in the above rejection.  Koyama et al. and Hsu et al. do not disclose the transistor comprising a back gate disposed right below the U-shaped channel layer and in the insulating layer.  However, Asami discloses a transistor comprising a back gate (165) disposed right below the U-shaped channel layer (123) and in the insulating layer (110).  Note Figures of Asami.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the transistor of Koyama et al. and Hsu et al. comprising a back gate disposed right below the U-shaped channel layer and in the insulating layer, such as taught by Asami in order to control the electrical characteristics of the top gate transistor.

Regarding claim 11, Koyama et al., Hsu et al. and Asami disclose the whole U-shaped channel layer vertically overlaps the back gate (Figures).

Regarding claim 12, Koyama et al., Hsu et al. and Asami disclose the back gate protrudes from the U-shaped channel layer (Figures).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897